Citation Nr: 1704874	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  09-24 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to September 1985. 

This matter was previously before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

As indicated by the Board in February 2015 and September 2015, in her July 2009 substantive appeal, the Veteran requested a Travel Board hearing.  In a subsequent July 2009 correspondence, the Veteran requested a videoconference hearing.  In a November 2014 letter, the Veteran was notified that she had been scheduled for a videoconference hearing on December 17, 2014 at 9:00 am.  The letter was sent to her most recent address on record and was not returned as undeliverable.  The Board notes the Veteran failed to appear at the scheduled hearing, and has not provided a reason as to her failure to appear.  Consequently, the Veteran's request for a Board videoconference hearing is deemed withdrawn.

In its September 2015 remand, the Board ordered the RO to issue a new supplemental statement of the case (SSOC) adjudicating the claim for service connection for a right shoulder disability.  In May 2016, the RO issued a SSOC and again denied the Veteran's claim for a right shoulder disability.  The appeal has now returned to the Board.


FINDINGS OF FACT

1. There is no competent evidence to show that a current right shoulder disability was caused or aggravated by service or to show the right shoulder was caused or aggravated by a service-connected disability.  

2. The Veteran was scheduled for a VA examination to assess the nature and etiology of her right shoulder disability in April 2015, and the VA examination was necessary to decide the issue of entitlement to service connection for a right shoulder disability.  

3. The Veteran failed to appear at the April 2015 VA examination, and she has not presented good cause for the failure to appear. 

CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VA satisfied its duty to notify by a letter mailed to the Veteran in September 2006.

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered. The Veteran has not identified or provided authorization to obtain any additional, outstanding records.

In order to assist the Veteran, she was scheduled for a VA examination in April 2015. She failed to appear for the examination. Neither she nor her representative have contended that she did not receive notice of the examination. The United States Court of Appeals for Veterans Claims (Court) has stated that the duty to assist is not a one-way street. If a veteran wishes help in developing her claim, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining putative evidence. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Furthermore when a claimant fails to report for an examination scheduled in conjunction with an original service connection claim, regulations provide that the claim will be decided on the evidence of record. 38 C.F.R. § 3.655 (b) (2016). Given the Veteran's choice not to submit to a VA examination for the right shoulder disability claim, the Board finds that no further action is necessary to meet the requirements of the VCAA. Id.; see also 38 C.F.R. § 3.655(b).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including degenerative joint disease (arthritis), to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases, (such as arthritis), listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen. The revised 38 C.F.R. § 3.310  provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran claims that she has a right shoulder disability due to her service.  However, she has not described any specific injury, diseases or other incidents with respect to the right shoulder.  

Service treatment records are silent with respect to any injuries, diseases or other incidents with respect to the right shoulder.  During the in-service medical examinations associated with the record, the Veteran expressly denied a painful or trick shoulder.  

After service, the Veteran's initial claim for VA compensation benefits, and statement in support of claim, submitted in October 1985 referenced a left knee disability, arthritis "in connection with" a left knee disability, and allergies, but made no reference to a right shoulder disability.  A January 1988 VA examination contained no findings or complaints indicative of a right shoulder disability.  

Thereafter in May 2006, the Veteran filed a claim for service connection for a right shoulder disability as secondary to service connected left knee disability. 

VA clinical records are largely silent regarding any complaints or findings of a right shoulder disability.  The first post-service evidence of any problems with respect to the right shoulder is an April 2006 VA clinical record that showed a complaint of shoulder pain.  At that time, the Veteran reported pain in her right shoulder after an unrelated fall.  An X-ray showed full external rotation of the shoulder and a treatment provider diagnosed her with mild moderate right shoulder arthritis.  A November 2006 VA clinical record indicated that she reported falling on her shoulder, but noted no abrasions or lacerations.

In the September 2007 Notice of Disagreement, the Veteran reported that she injured her right shoulder due to falls as a result of her left knee giving out. 

The Board notes that, in the February 2015 remand, it directed the AOJ to schedule the Veteran for a VA examination to address the nature and etiology of her right shoulder disability. On April 9, 2015, the AOJ initiated an examination request at the Long Beach VA Medical Center (VAMC). On July 1, 2015, the Long Beach VAMC indicated that the Veteran cancelled her examination due to another appointment.  She later declined the rescheduled examination appointment.

Under VA regulations, when a claimant, without showing good cause, fails to report for an examination scheduled in conjunction with an original claim, the claim shall be rated on the evidence of record. 38 C.F.R. § 3.655 (b) (2016). The July 2015 SSOC notified the Veteran and her representative of the requirements of 38 C.F.R. § 3.655. Neither the Veteran nor her representative have given a reason as to why she failed to report for the April 2015 VA examination or that she had good cause for missing the examination. Furthermore, the Veteran and her representative have not indicated that she missed the examination due to a lack of notice. Therefore, the Board finds that good cause has not been demonstrated for the failure to report for the April 2015 VA examination, and her claim for entitlement to service connection for right shoulder disability will be rated based on the evidence of record. Id. 

As to the first element of service connection, that the Veteran must have a current disability, the April 2006 VA clinical report, clearly indicates that the treatment provider diagnosed her condition as mild moderate right shoulder arthritis. Thus, the first element of service connection is met, as the evidence demonstrates that the Veteran suffers from a current disability.  

The post service evidence does not contain medical evidence or opinion linking the right shoulder disability to service or to the service-connected left knee disability.  The lack of any evidence of arthritis of the right shoulder within one year of year of service [the earliest evidence of such is dated over 20 years after service in the form of the 2006 VA clinical records] also precludes a grant of service connection for arthritis of the right shoulder on a presumptive basis as a chronic disease listed at 38 C.F.R. § 3.309(a).  Entitlement to service connection on the basis of continuity of symptomology is likewise ruled out under the evidence in this case.  

Applying the pertinent legal criteria to the facts set forth above, while the assertion of the Veteran is primarily, if not solely, based on a theory of secondary service connection for the disability at issue, the Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).

Based on the evidence of record, the Board finds that service connection for a right shoulder disability is not warranted.  Service treatment records are completely silent with respect to any findings of a right shoulder disability.  Furthermore, the Veteran has not specifically reported any injuries, diseases or other incidents in service to which her right shoulder disability could be attributed, aside from aggravation by her left knee disability.  Additionally, there is no evidence of arthritis within one year of service so the service incurrence of such cannot be presumed.  Likewise, as the first medical evidence of a right shoulder disability is dated 21 years after the Veteran's discharge, there is no competent medical evidence of pertinent symptoms since service.  See Walker, cited above.  

In addition to the medical evidence of record, the Board has considered the assertions of the Veteran as to why she feels service connection should be granted for the disability at issue.  With respect to such statements, the VA may consider such factors interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness in assessing the credibility of these statements.  In short, the undersigned finds that that Veteran has not credibly asserted that she has any current disability due to a right shoulder disability that is related to service or to her service-connected left knee disability.  The undersigned in making this determination has considered the fact that the Veteran did not reference any of these conditions in her original claim for compensation filed in November 1985, and raised these matters initially, at the earliest, approximately 21 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

The Board recognizes that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In this case, however, the Board finds the silent STRs for the condition at issue and the lack of any probative, credible evidence linking right shoulder disability to service to be persuasive evidence against the claim for service connection for this disability.  In light of the foregoing, the Board finds any direct or implied statements by the Veteran linking this disability to service, to include by way of continuing problems associated with her service-connected left knee disability from service to the present time, to not be credible as they are inconsistent with the contemporaneous evidence of record and were made under circumstances indicating bias or interest.  
 
Furthermore, to whatever extent that assertions by the Veteran are being advanced to actually establish the in-service incurrence of a right shoulder disability-or that the disability is related to her service-connected left knee disability-the attempts must fail.  The matter of the etiology of her right shoulder disability-to include whether such is related to service or service-connected left knee disability-is a complex medical matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran does not have appropriate training and expertise, she is not competent to render a probative opinion as to whether her right shoulder disability is etiologically related to service or to her service-connected left knee disability.  See, eg. Kahana, Woehlaert, supra.  As such, in this appeal, her lay assertions of etiology without an expert opinion to support such allegations has no probative value.    

In short and from the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a right shoulder disability.  As such, the benefit-of-the-doubt doctrine does not apply and this claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, supra.  


ORDER

Service connection for a right shoulder disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


